Citation Nr: 1716791	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating of greater than 50 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1996 to February 2000.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2015, the Veteran waived the right to a hearing.  Any pending hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In September 2015, the Board granted an increased rating of 50 percent for bilateral pes planus for the portion of the appeal prior to July 14, 2014.  The Board denied entitlement to extraschedular consideration for that disorder.  

The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In November 2016, the Court remanded the Board's decision.  

Based on the evidence before the Board and the parties' briefings before the Court, the Board will infer a claim to reopen claims of service connection for right and left ankle disorders as secondary to pes planus.  The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In a November 2016 memorandum decision, the Court of Appeals for Veterans' Claims (Court) remanded the portion of the September 2015 Board decision relating to extraschedular consideration.  The Court noted that the Board erred in its extraschedular analysis by considering only the digestive disorders, deviated septum, and pes planus disorders on appeal, rather than the combination of all of the Veteran's service-connected disabilities.  The Court also noted that the Board attributed the Veteran's tibialis tendinitis to his pes planus, but did not address whether that symptom was contemplated by diagnostic code 5276 or should be considered as another disability.  An October 2012 pes planus questionnaire and a July 2014 VA foot examination both described laxity of the tibialis tendon.  

The November 2016 memorandum decision adopted the decision of the Board that tibialis tendonitis is attributed to the Veteran's pes planus.  The record is inadequate as to whether or not symptomology related to tibialis tendonitis is already contemplated by the Veteran's 50 percent rating for pes planus.  A new medical opinion is warranted.  

VA treatment records to November 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from November 2014 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, obtain a medical opinion concerning the Veteran's tibialis tendonitis as to the following:

Whether there is any symptomatology of the Veteran's tibialis tendonitis that is not already contemplated by the Veteran's rating of 50 percent for pes planus, which, under the criteria for pes planus found in Diagnostic Code 5276, relates to pronounced flatfoot; marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

In reaching this opinion, the examiner should consider the October 2012 pes planus questionnaire (VBMS receipt date 1/15/2013, document type "VA Examination") and the July 2014 VA foot examination.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

